DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/141,795 filed 01/05/2021 in which claims 1-30 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier et al (US 2021/0266953 A1).

Regarding claim 1, Pelletier teaches a method for wireless communication, comprising: 
transmitting, to a base station, a first uplink communication based on a first uplink grant (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0175], WTRU transmitting to base station first ongoing transmission based on first grant); 
receiving, from the base station, a second uplink grant for transmitting a second uplink communication, wherein resources of the second uplink grant overlap with resources of the first uplink grant in time or frequency (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0179], WTRU receiving from the base station a second grant for second transmission that overlaps with the first ongoing transmission); 
determining to interrupt the first uplink communication to transmit the second uplink communication based on the second uplink grant (Pelletier: Figs. 5-7, [0174]-[0179] determining to stop the first ongoing transmission); and 
transmitting, to the base station and based on determining to interrupt the first uplink communication, the second uplink communication over the resources of the second uplink grant including at least a portion of resources that overlap with the resources of the first uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission).  

Regarding claim 11, Pelletier teaches a method for wireless communication, comprising: 
transmitting, to a device, a first uplink grant indicating resources over which to transmit a first uplink communication (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0175], WTRU transmitting to base station first ongoing transmission based on first grant); 
determining whether the device is capable of interrupting low priority uplink communications to transmit high priority uplink communications (Pelletier: [0156], determining based on WTRU capability to process second grant whose resources overlap with first grant resource; second grant resource having higher priority, see [0179]-[0180]); 
generating, based on whether the device is capable of interrupting, a second uplink grant indicating resources over which to transmit a second uplink communication (Pelletier: [0156], [0175]-[0179]); and 
transmitting, to the device, the second uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission).  

Regarding claim 17, Pelletier teaches an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: 
transmit, to a base station, a first uplink communication based on a first uplink grant (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0175], WTRU transmitting to base station first ongoing transmission based on first grant); 35 030284.18905Qualcomm Ref. No. 201551 
receive, from the base station, a second uplink grant for transmitting a second uplink communication, wherein resources of the second uplink grant overlap with resources of the first uplink grant in time or frequency(Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0179], WTRU receiving from the base station a second grant for second transmission that overlaps with the first ongoing transmission); 
determine to interrupt the first uplink communication to transmit the second uplink communication based on the second uplink grant (Pelletier: Figs. 5-7, [0174]-[0179] determining to stop the first ongoing transmission); and 
transmit, to the base station and based on determining to interrupt the first uplink communication, the second uplink communication over the resources of the second uplink grant including at least a portion of resources that overlap with the resources of the first uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission).    

Regarding claim 27, Pelletier teaches an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: 
transmit, to a device, a first uplink grant indicating resources over which to transmit a first uplink communication (Pelletier: Figs. 4 and 5-7, [0163], [0174]-[0175], WTRU transmitting to base station first ongoing transmission based on first grant); 
determine whether the device is capable of interrupting low priority uplink communications to transmit high priority uplink communications (Pelletier: [0156], determining based on WTRU capability to process second grant whose resources overlap with first grant resource; second grant resource having higher priority, see [0179]-[0180]);  37 030284.18905Qualcomm Ref. No. 201551 
generate, based on whether the device is capable of interrupting, a second uplink grant indicating resources over which to transmit a second uplink communication (Pelletier: [0156], [0175]-[0179]); and 
transmit, to the device, the second uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission).    


Regarding claims 2 and 18, Pelletier teaches wherein transmitting the second uplink communication comprises stopping transmission of the first uplink communications over a first symbol that is overlapped by the resources of the second uplink grant (Pelletier: Figs. 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission).
  
Regarding claims 3 and 19, Pelletier teaches wherein transmitting the second uplink communication comprises transmitting the second uplink communication beginning at a first overlapping symbol of the second uplink grant that overlaps the resources of the first uplink grant (Pelletier: Figs. 4 and 5-7; [0174]-[0179],WTRU performing the second transmission based on the second grant and stop the first ongoing transmission that overlaps with the second transmission). 
 
Regarding claims 4 and 20, Pelletier teaches wherein determining to interrupt the first uplink communication is based at least in part on determining that the second uplink communication is associated with a higher priority than the first uplink communication (Pelletier: Figs. 5-7; [0179]-[0180]).
  
Regarding claims 5 and 21, Pelletier teaches wherein determining to interrupt the first uplink communication is based at least in part on determining that the first uplink grant is a dynamic uplink grant and that the second uplink grant is a configured uplink grant (Pelletier: Figs. 5-7; [0142], [0185]-[0187]).  
Regarding claims 6 and 22, Pelletier teaches wherein determining to interrupt the first uplink communication is based at least in part on determining that the first uplink grant is a configured uplink grant and that the second uplink grant is a dynamic uplink grant (Pelletier: Figs. 5-7; [0142], [0185]-[0187]).
  
Regarding claims 7 and 23, Pelletier teaches wherein determining to interrupt the first uplink communication is further based at least in part on determining that the second uplink grant is received at least a number of symbols before a first symbol indicated by the first uplink grant for the first uplink communication to be interrupted (Pelletier: Figs. 4 and 5-7; [0174]-[0179]).  

Regarding claims 8, 12, 24 and 28, Pelletier teaches transmitting, to the base station, an indication of a capability to interrupt uplink communications, wherein receiving the second uplink grant occurs based on transmitting the indication of the capability (Pelletier: [0156], claim 29).  

Regarding claims 9, 13, 25 and 29, Pelletier teaches wherein the indication relates to the capability of interrupting a low priority uplink communication over resources of a configured grant to transmit a high priority uplink communication over resources of a dynamic grant (Pelletier: [0156], [0179]-[0180], [0185]-[0187]).  

Regarding claims 10, 14, 26 and 30, Pelletier teaches wherein the indication relates to the capability of interrupting a low priority uplink communication over resources of a dynamic grant to transmit a high priority uplink communication over resources of a configured grant (Pelletier: [0156], [0179]-[0180], [0185]-[0187]).  

Regarding claim 15, Pelletier teaches wherein determining whether the device is capable of interrupting comprises determining that the device is not capable of interrupting, and wherein generating the second uplink grant comprises generating the second uplink grant to be received a number of symbols before a first symbol of the resources of the first uplink grant (Pelletier: Fig. 4; [0156], [0179]-[0180], [0185]-[0187]).  
  
Regarding claim 16, Pelletier teaches wherein determining whether the device is capable of interrupting comprises determining that the device is capable of interrupting, and wherein generating the second uplink grant comprises generating the second uplink grant to indicate resources overlapping with the resources of the first uplink grant (Pelletier: Fig. 4; [0156], [0179]-[0180], [0185]-[0187]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478